Citation Nr: 0103976	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-22 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1953.  Appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Jackson, Mississippi (RO) which denied the appellant's claim 
for entitlement to service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  The veteran's Certificate of Death establishes that he 
died on March 14, 1999; the immediate cause of death was 
cardiopulmonary failure due to or as a consequence of a 
pulmonary embolism and status epilepticus, with carotid 
endarterectomy constituting another significant condition 
contributing to death but not resulting in the underlying 
cause of death.

2.  At the time of the veteran's death he was service 
connected only for chronic bronchiectasis with asthmatic 
bronchitis, evaluated as 60 percent disabling; he had a total 
disability evaluation effective from August 1971.

3.  There is no competent medical evidence of a nexus or 
relationship between the cause of the veteran's death and a 
service-connected disability.


CONCLUSION OF LAW

The veteran's service-connected chronic bronchiectasis with 
asthmatic bronchitis did not cause or contribute 
substantially or materially to death.  38 U.S.C.A. §§ 1310, 
5107 (West 1991); 38 C.F.R. § 3.312 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellant claims entitlement to additional benefits resulting 
from the death of her veteran spouse.  She currently receives 
Dependency and Indemnity Compensation (DIC) benefits because 
the veteran had been evaluated as totally disabled for a 
service-connected disability for more than 10 years 
immediately preceding his death.  See 38 U.S.C.A. § 1318.  
DIC benefits also are available where a veteran's death is 
service-connected, 38 U.S.C.A. § 1310(b) (West 1991), in 
which case a veteran's spouse is entitled to enhanced 
compensation for funeral and burial expenses.  38 U.S.C.A. §§ 
2302, 2303, 2307 (West 1991); 38 C.F.R. § 3.1600 (2000).  
Asserting entitlement to increased compensation for the 
veteran's funeral and burial expenses, appellant contends 
that the cause of his death should be service connected.  She 
claims that her husband's chronic bronchiectasis with 
asthmatic bronchitis was an indirect but substantial cause of 
his death because it contributed materially to his developing 
a pulmonary embolism which was listed as a contributory cause 
of death.

Procedurally, this appeal is developed fully and ready for 
Board adjudication.  The RO has verified the veteran's period 
of service; there is no issue as to the substantial 
completeness of the appellant's application for VA benefits; 
the RO has requested and associated with the claims file all 
available service and postservice medical records pertinent 
to this appeal; VA is unaware of other unrequested records 
pertinent to this appeal, and; the evidence is sufficient to 
permit the Board to proceed with appellate review.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, (2000).

A surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to receive DIC 
benefits.  38 U.S.C.A. §§ 1310-18 (West 1991); 38 C.F.R. 
§ 3.312 (2000).  The cause of a veteran's death may be 
service connected when evidence shows that a disorder 
incurred or aggravated in service caused or substantially or 
materially contributed to cause death.  Id.  A service-
connected disability is the principal or primary cause of 
death when it singly or jointly with another disorder, caused 
death or was etiologically related to the immediate or 
underlying cause of death.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently unrelated to the 
principal cause.  38 C.F.R. § 3.312(c).  A service-connected 
disability contributed to death when evidence shows that it 
contributed substantially or materially to death, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c)(2).  
Service connection for the cause of death is not warranted 
when evidence shows only that a service-connected disorder 
causally shared in producing death.  Id.  Service connection 
also is appropriate for disability caused by a service-
connected disorder, or for the degree to which a service-
connected disorder aggravated a nonservice-connected 
disorder.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

In this case, the veteran's Certificate of Death discloses 
that the veteran died in March 1999 from cardiopulmonary 
failure due to or as a consequence of a pulmonary embolism 
and status epilepticus, with carotid endarterectomy 
constituting another significant condition contributing to 
death but not resulting in the underlying cause of death.  

The record discloses that in June 1966 the RO granted service 
connection for chronic bronchiectasis with asthmatic 
bronchitis and that in August 1971 the RO granted individual 
unemployability.

Evidence includes the veteran's service medical records 
(SMRs) and a large body of VA and private medical evaluation, 
examination, treatment and hospitalization records from 
October 1954 to March 1999.  The SMRs include no evidence of 
cardiopulmonary failure, pulmonary embolism, status 
epilepticus or of a carotid endarterectomy during service.  
Postservice medical records include summaries of VA 
hospitalizations for respiratory disorders including 
bronchitis, bronchial asthma and/or bronchiectasis in October 
1954, from December 1966 to February 1967, from January to 
February 1969, from March to April 1969, October 1969, from 
June to July 1971, in April and October 1972, in November and 
December 1973, April 1974, in March 1986, in June 1989 and 
from December 1989 to January 1990.  Medical records also 
confirm private hospitalization for a respiratory disorder in 
April 1974 and in September 1980.  The record also includes 
reports of VA examinations in April 1963, October 1965 and 
August 1968 and private treatment records and evaluations 
from May 1963 to September 1980.  The veteran died after 
undergoing heart surgery at a VA hospital in March 1999.  No 
medical evidence associated with the claims file causally 
links the veteran's service or service-connected disorder to 
his death, or to a disorder implicated in causing his death.

The question of whether a service connected disability 
caused, hastened, or substantially and materially contributed 
to the veteran's death can be resolved only by a person 
competent to make medical judgments.  But beyond the 
appellant's own statements, no competent medical evidence 
links the veteran's death to his service connected disorder 
or to his service.  Because appellant is a lay person with no 
medical training or expertise, her statements alone cannot 
constitute competent evidence of the cause of the veteran's 
death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that lay persons are not competent to offer 
medical opinions).  Moreover, in the May 1999 rating decision 
and the October 1999 statement of the case, the RO clearly 
informed appellant of the need for medical evidence of 
etiological connection between the veteran's death and his 
service.  The record does not show that appellant sought 
either to present such evidence or to suggest where the RO 
might look to find it.

Because entitlement to service-connection for the cause of 
the veteran's death is not appropriate here, compensation for 
funeral and burial expenses predicated upon service 
connection for the cause of the veteran's death is precluded 
by law.  See 38 U.S.C.A. § 2307 (West 1991); 38 C.F.R. 
§ 3.1600; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals


 

